 8:20-cv-00271-RGK-PRSE Doc # 16 Filed: 04/12/21 Page 1 of 7 - Page ID # 320




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ADRIAN MARTINEZ,

                     Petitioner,                                8:20CV271

      vs.
                                                   MEMORANDUM AND ORDER
DON WHITMIRE,             Acting     Hospital
Administrator,1

                     Respondent.

ADRIAN MARTINEZ,

                     Petitioner,                                8:20CV272

      vs.
                                                   MEMORANDUM AND ORDER
DON WHITMIRE,             Acting     Hospital
Administrator;

                     Respondent.


      This matter is before the court on preliminary review of Petitioner Adrian
Martinez’s Amended Petition for Writ of Habeas Corpus (filings 13, 14, & 4, Case
No. 8:20CV271; filing 15, Case No. 8:20CV272)2 brought pursuant to 28 U.S.C. §

       1
         In his Amended Petition (filing 13, Case No. 8:20CV271; filing 15, Case No.
8:20CV272), Petitioner has listed Don Whitmire, Acting Hospital Administrator, as the
sole respondent in this matter. Accordingly, the court will direct the clerk’s office to
update the court’s records to reflect that Don Whitmire is the sole proper respondent and
to terminate the parties previously named in Petitioner’s original habeas petition (filing 1,
Case No. 8:20CV271; filing 1, Case No. 8:20CV272).
       2
        For purposes of this review, the Amended Petition for Writ of Habeas Corpus
includes the Amended Petition (filing 13, Case No. 8:20CV271; filing 15, Case No.
8:20CV272), Petitioner’s “Memorandum of Law” (filing 14), and “Memorandum of Law
 8:20-cv-00271-RGK-PRSE Doc # 16 Filed: 04/12/21 Page 2 of 7 - Page ID # 321




2254. The purpose of this review is to determine whether Petitioner’s claims, when
liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      Claim One:           Petitioner is illegally confined in violation of his rights
                           under the Fourth, Fifth, Sixth, Eighth, and Fourteenth
                           Amendments because the Douglas County Mental Health
                           Board (“Board”) lacked probable cause and jurisdiction
                           to commit him as a dangerous sex offender under the
                           Nebraska Sex Offender Commitment Act (“SOCA”),
                           Neb. Rev. Stat. §§ 71-1201 to 71-1226, because
                           Petitioner has never been charged with, convicted of, or
                           served a sentence for a sexually violent offense as
                           defined in Neb. Rev. Stat. § 29-4003(1)(a)(i)(A)–(N).

      Claim Two:           Petitioner’s due process and equal protection rights under
                           the Fifth and Fourteenth Amendments were violated
                           because the Board (1) refused to provide Petitioner with a
                           certified hearing transcript needed for appellate and
                           habeas corpus collateral attack purposes; (2) refused to
                           provide Petitioner with mandatory and periodic post
                           commitment review hearings; and (3) denied Petitioner
                           his state created right to appointment of counsel under
                           Neb. Rev. Stat. §§ 71-945, 71-946, and 71-959(9) in post
                           commitment proceedings.




Brief in Support” (filing 4) as it is clear from Petitioner’s filings that he intended to
incorporate all these documents in the Amended Petition. (See Filing 11; Filing 13 at
CM/ECF p. 5; Filing 14 at CM/ECF pp. 2–4.) See also NECivR 15.1(b) (court may
consider pro se litigants’ amended pleadings as supplemental to original pleading).
Unless otherwise specified, citations to the record are to the lead case, 8:20CV271.
                                           2
 8:20-cv-00271-RGK-PRSE Doc # 16 Filed: 04/12/21 Page 3 of 7 - Page ID # 322




       Claim Three:         Petitioner was denied his “constitutional right to
                            competent counsel” in violation of the Sixth Amendment
                            because counsel (1) failed to point out and challenge the
                            State’s presentation of false evidence of a 1988 Texas
                            sexual assault conviction; (2) failed to file a notice of
                            appeal or collaterally attack Petitioner’s commitment via
                            habeas corpus; (3) abandoned Petitioner’s case; and (4)
                            labored under conflicts of interest. (Filing 13 at CM/ECF
                            p. 8; Filing 4 at CM/ECF pp. 20–22.)

      The court determines that these claims,3 when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

       3
          Petitioner also alleges (1) the Norfolk Regional Center hospital authorities
violated his Eighth and Fourteenth Amendment rights by refusing to seek Petitioner’s
release under Neb. Rev. Stat. §§ 71-1220 and 71-1221 in “[d]ereliction of duty . . . to
protect the Petitioner’s federally protected rights, due process rights, to remain free from
‘unjustified’, hence, illegal cruel and unusual punitive confinement” and (2) “[c]ivil and
criminal conspiracies to obstruct the above constitutional/statutory rights and the equal
protection to due course of justice under 42 USC [§] 1985(2)(3), 42 USC [§] 1986, 18
USCA [§§] 241, 242 etc.” (Filing 14 at CM/ECF pp. 4, 46.) These claims are not
cognizable in a federal habeas corpus action as the claims do not challenge the legality of
Petitioner’s confinement but rather appear to seek injunctive or monetary relief for
ongoing violations of Petitioner’s civil rights. Such claims are properly brought in an
action pursuant to 42 U.S.C. § 1983. See Muhammad v. Close, 540 U.S. 749, 750 (2004)
(“Challenges to the validity of any confinement or to particulars affecting its duration are
the province of habeas corpus, Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); requests
for relief turning on circumstances of confinement may be presented in a § 1983
action.”); Kriz v. 12th Jud. Dist. Bd. of Mental Health of Box Butte Cty., No.
4:05CV3254, 2008 WL 2568270, at *5 (D. Neb. June 25, 2008) (finding civilly
committed plaintiff’s Fourteenth Amendment due process claim properly brought under §
1983 where plaintiff alleged state officials failed to provide him with reviews and other
protections to ensure that the State remained empowered to detain him). Accordingly,
these claims are dismissed without prejudice to reassertion in an action brought pursuant
to 42 U.S.C. § 1983.
                                             3
 8:20-cv-00271-RGK-PRSE Doc # 16 Filed: 04/12/21 Page 4 of 7 - Page ID # 323




      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the amended habeas corpus petition (filings 13,
14, & 4, Case No. 8:20CV271; filing 15, Case No. 8:20CV272), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By May 27, 2021, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: May 27, 2021: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

            A.     The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

            B.     The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

            C.     Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief must be
                   served on Petitioner except that Respondent is only required to
                   provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondent’s motion and brief. In the
                   event that the designation of state court records is deemed
                                        4
 8:20-cv-00271-RGK-PRSE Doc # 16 Filed: 04/12/21 Page 5 of 7 - Page ID # 324




                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By May 27, 2021, Respondent must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-
                                         5
8:20-cv-00271-RGK-PRSE Doc # 16 Filed: 04/12/21 Page 6 of 7 - Page ID # 325




                (d) of the Rules Governing Section 2254 Cases in the United
                States District Courts. Those records must be contained in a
                separate filing entitled: “Designation of State Court Records in
                Support of Answer.”

          B.    No later than 30 days after the relevant state court records are
                filed, Respondent must file an answer. The answer must be
                accompanied by a separate brief, submitted at the time the
                answer is filed. Both the answer and the brief must address all
                matters germane to the case including, but not limited to, the
                merits of Petitioner’s allegations that have survived initial
                review, and whether any claim is barred by a failure to exhaust
                state remedies, a procedural bar, non-retroactivity, a statute of
                limitations, or because the petition is an unauthorized second or
                successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                Governing Section 2254 Cases in the United States District
                Courts.

          C.    Copies of the answer, the designation, and Respondent’s brief
                must be served on Petitioner at the time they are filed with the
                court except that Respondent is only required to provide
                Petitioner with a copy of the specific pages of the designated
                record that are cited in Respondent’s answer and brief. In the
                event that the designation of state court records is deemed
                insufficient by Petitioner or Petitioner needs additional records
                from the designation, Petitioner may file a motion with the
                court requesting additional documents. Such motion must set
                forth the documents requested and the reasons the documents
                are relevant to the cognizable claims.

          D.    No later than 30 days after Respondent’s brief is filed,
                Petitioner must file and serve a brief in response. Petitioner
                                      6
 8:20-cv-00271-RGK-PRSE Doc # 16 Filed: 04/12/21 Page 7 of 7 - Page ID # 326




                   must not submit any other documents unless directed to do so
                   by the court.

            E.     No later than 30 days after Petitioner’s brief is filed,
                   Respondent must file and serve a reply brief. In the event that
                   Respondent elects not to file a reply brief, he should inform the
                   court by filing a notice stating that he will not file a reply brief
                   and that the merits of the petition are therefore fully submitted
                   for decision.

            F.     The clerk of the court is directed to set a pro se case
                   management deadline in this case using the following text:
                   June 28, 2021: check for Respondent’s answer and separate
                   brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

       6.    The clerk’s office is directed to update the court’s records to reflect
that Don Whitmire, Acting Hospital Administrator, is the sole proper respondent in
this action.

      Dated this 12th day of April, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          7
